 



Exhibit 10.1
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
CO-PROMOTION AGREEMENT
     This Co-Promotion Agreement (this Agreement) is entered into this 28th day
of June, 2007 by and between Victory Pharma, Inc., a California corporation
(Victory), and Santarus, Inc., a Delaware corporation (Santarus).
BACKGROUND
     A. Victory has exclusive marketing and distribution rights in the Territory
to the controlled release naproxen sodium pharmaceutical product known as
NAPRELAN® in 375 mg, 500 mg and 750 mg dosage strengths, which product is the
subject of New Drug Application No. 20-353.
     B. Victory and Santarus desire to enhance the marketing of the Product in
the Territory (each, as hereinafter defined) by enlisting the support and
participation of Santarus in the Product promotion and detailing effort.
AGREEMENT
     Now, therefore, in consideration of the foregoing and the mutual promises
herein contained, Victory and Santarus hereby agree as follows:
1. Definitions.
     1.1 Act shall mean the United States Federal Food, Drug, and Cosmetic Act,
as it may be amended from time to time.
     1.2 Affiliate means a corporation or business entity that, directly or
indirectly, is controlled by, controls, or is under common control with any
entity. For this purpose, control means the direct or indirect ownership of more
than fifty percent (50%) of the voting or income interest in such corporation or
business entity, or such other relationship as, in fact, constitutes actual
control.
     1.3 Asset Purchase Agreement means that certain Asset Purchase Agreement,
dated as of June 10, 2004, by and among Elan and Stat-Trade, Inc., and partially
assigned to Victory pursuant to that certain letter agreement dated April 30,
2007 among Elan, Stat-Trade, Inc., Hi-Tech Pharmacal Co., Inc. and Victory.
     1.4 Call means an in-person, face-to-face sales presentation of the Product
(in one or more of its dosage strengths and/or formulations) made by a sales
representative with an applicable Prescriber, which presentation is for the
purpose of promoting the sale of the Product and during which presentation the
use, safety, effectiveness, contraindications, side effects, warnings and other
relevant characteristics of the Product are presented in the first, second or
third position.

1



--------------------------------------------------------------------------------



 



     1.5 Co-Promotion Fee shall have the meaning set forth in Section 6.1.
     1.6 Current Good Manufacturing Practices shall mean the current standards
for manufacture, as set forth in the Act and applicable regulations and
guidelines promulgated thereunder or successors thereto, as shall be in effect
from time to time during the Term.
     1.7 Detailing Costs shall mean all costs which are directly related to the
establishment, maintenance, training and functioning of either party’s Sales
Force, including, without limitation, costs relating to sales meetings, training
meetings and plan of action meetings and associated travel costs, compensation
(including salary and incentive compensation), sales contests, sales force
automation systems (including configuration for the Product), sales force
deployment and alignment, operations costs (including fleet, sample
accountability, sales reports, etc.), “lunch and learns,” and training, sales
and promotional materials (subject to Section 4.2). Notwithstanding the
foregoing, the parties’ obligations with respect to Samples are as described in
Section 4.4 hereof.
     1.8 Effective Date means the date first set forth above.
     1.9 Elan shall mean one or more of Elan Corporation, plc, Elan
Pharmaceuticals, Inc., Elan Pharma International Limited, Elan Holdings, Inc.
and each of their Affiliates.
     1.10 Elan Agreements shall mean the Asset Purchase Agreement, the License
Agreement and the Supply Agreement.
     1.11 FDA means the United States Food and Drug Administration.
     1.12 First Position Call shall mean a Call in which the promotional message
involving the Product is presented in the first position and/or is the principal
topic of discussion during the contact.
     1.13 Fiscal Quarter means the three-month periods ending on March 31,
June 30, September 30 and December 31 of each year, except for the first Fiscal
Quarter hereof, which shall begin on the Promotion Commencement Date and end on
the earliest to occur of the dates set forth in this sentence. These periods
(other than the first Fiscal Quarter referred to above) correspond to the
quarters in the Victory fiscal year, which ends on December 31 of each year.
     1.14 GAAP means United States generally accepted accounting principles, as
may be amended from time to time.
     1.15 License Agreement means that certain License Agreement, dated as of
June 10, 2004, by and between Elan and Stat-Trade, Inc., and partially assigned
to Victory pursuant to that certain letter agreement dated April 30, 2007 among
Elan, Stat-Trade, Inc., Hi-Tech Pharmacal Co., Inc. and Victory, the related
Assignment, Assumption and Purchase Agreement, dated as of April 30, 2007, among
Hi-Tech Pharmacal Co., Inc., Stat-Trade, Inc. and Victory, and the other
agreements and/or obligations of Victory referenced therein.
     1.16 Marketing Plan means (i) the initial marketing plan developed by
Victory for the promotion, marketing and sale of the Product in the Territory
and provided to Santarus for

2



--------------------------------------------------------------------------------



 



review prior to the Effective Date and (ii) additional plans developed by
Victory for such promotion, marketing and sale of the Product in the Territory
in reasonable detail and on at least an annual basis throughout the Term. The
Marketing Plan shall be reviewed by the Alliance Committee, and Victory shall
reasonably consider input from Santarus provided through the Alliance Committee.
     1.17 NDA means New Drug Application No. 20-353 filed with the FDA, any
supplements or amendments thereto and any other New Drug Application which
relates to the Product.
     1.18 Net Sales (as adjusted for the Agreement) means the gross amount
invoiced by or on behalf of Victory (and any Affiliates, sub-licensees,
partners, etc.) for sales of the Product in the Territory to non-affiliated
third parties less amounts determined in accordance with Victory’s standard
accounting principles as consistently applied and specific to the Product,
including the following:

  (i)   [***];     (ii)   [***];     (iii)   [***];     (iv)   [***];     (v)  
[***]; and     (vi)   [***].

[***].
     1.19 Non-Serious Adverse Event shall mean any adverse drug experience
associated with the use of the Product in humans, whether or not considered
drug-related, which is not a Serious Adverse Event.
     1.20 Other Products shall mean any branded pharmaceutical products (other
than a Product) containing naproxen or naproxen sodium, which are promoted or
otherwise commercialized by Victory during the Term of this Agreement.
     1.21 Prescribers means physicians and other health care practitioners who
are permitted by law to prescribe Product in the Territory.
     1.22 Prescriber Data means data provided by an independent third party
which measures prescriptions written for Product (by individual Prescriber) in
the Territory during a specified time period.
     1.23 Product shall mean: (i) the controlled release naproxen sodium
pharmaceutical product bearing the Product Trademarks in 375 mg, 500 mg and 750
mg dosage strengths for all approved indications, which product is the subject
of NDA No. 20-353, and (ii) any other future dosage strengths and indications of
a controlled release naproxen sodium pharmaceutical product bearing the Product
Trademarks, which are promoted or otherwise commercialized by Victory during the
Term of this Agreement.
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.24 Product Technical Complaint shall mean: (i) any complaint that
questions the purity, identity, potency or quality of the Product, its packaging
or labeling or the compliance of the Product with applicable laws, rules and
regulations, including the Act and Current Good Manufacturing Practices;
(ii) any complaint that concerns any incident that causes the Product or its
labeling to be mistaken for, or applied to, another article; (iii) any
bacteriological contamination or significant chemical, physical or other change
or deterioration in the Product; (iv) any failure of the Product to meet the
specifications therefor in the NDA; or (v) any complaint or evidence of
tampering with the Product.
     1.25 Product Trademarks mean (i) the trademark Naprelan® (US registration
no. 73659443) associated with the Product, and any other related trademark or
service mark containing the word “Naprelan” or a close variant or derivative
thereof and any other trademark or service mark (whether registered or
unregistered) used on or with the Product or in any sales and marketing
materials (other than Victory Trademarks or the Santarus Trademarks, as
applicable) in the Territory during the Term and (ii) the trademark IPDAS® (US
registration no. 75111480) associated with the Product, and any other related
trademark or service mark containing the word “IPDAS” or a close variant or
derivative thereof and any other trademark or service mark (whether registered
or unregistered) used on or with the Product or in any sales and marketing
materials (other than Victory Trademarks or the Santarus Trademarks, as
applicable) in the Territory during the Term. Product Trademarks shall also mean
such other name or mark as may be used by or under authority of Victory for any
product in the Naprelan® line in the event that regulatory or legal action
causes Victory to cease use of the Naprelan® name. Victory’s use of the
Naprelan® and IPDAS® trademarks is governed by the Elan Agreements.
     1.26 Promotion Commencement Date means the first date upon which the
Product (in one or more of its dosage strengths and/or formulations) is promoted
within the Territory by the Santarus Sales Force to Santarus Target Physicians.
     1.27 Proprietary Information means any and all scientific, clinical,
regulatory, marketing, financial and commercial information or data, whether
communicated in writing, orally or by any other means, which is owned or under
the protection of one party and is provided by that party to the other party in
connection with this Agreement. Proprietary Information shall also include the
terms and conditions of this Agreement, as well as the progress of each party’s
respective activities and results under this Agreement. In addition, for the
avoidance of doubt, Elan Proprietary Information (as defined in the Elan
Agreements) shall also be treated as Proprietary Information.

4



--------------------------------------------------------------------------------



 



     1.28 Sales Force means the sales representatives employed by or on behalf
of Victory or Santarus, as the case may be, for the detailing of the Product in
the Territory to Prescribers. Santarus’ Sales Force may include, without
limitation, any sales representatives engaged through an arrangement with a
contract sales organization.
     1.29 Samples mean free samples of the Product dispensed to a patient by a
Prescriber.
     1.30 Santarus Target Physician List means all of those Prescribers which
are (i) the not more than [***] Prescribers initially identified in writing by
Santarus [***] to whom the Santarus Sales Force intends to conduct Calls, or
(ii) any Prescribers added to the Santarus Target Physician List subsequent to
the Effective Date and pursuant to Section 2.3, but shall exclude those
Prescribers removed from the Santarus Target Physician List pursuant to
Section 2.3. Each Prescriber on the Santarus Target Physician List is referred
to herein as a Santarus Target Physician. Santarus Target Physicians shall be
limited to Prescribers practicing in primary care, family practice, general
practice, internal medicine, and otolaryngology in the Territory.
     1.31 Santarus Trademarks means the trademark Santarus®, the Santarus
corporate logo and any other related trademark or service mark (whether
registered or unregistered) containing the word “Santarus.”
     1.32 Second Position Call shall mean a Call in which the promotional
message involving the Product is presented in the second position and/or is
emphasized more than any other product in the Call, except for the product in
the First Position Call.
     1.33 Serious Adverse Event shall mean any adverse drug experience occurring
at any dose that results in any of the following outcomes: death, a
life-threatening adverse drug experience, inpatient hospitalization or
prolongation of existing hospitalization, a persistent or significant
disability/incapacity, or a congenital anomaly/birth defect. Important medical
events that may not result in death, be life-threatening, or require
hospitalization may be considered a Serious Adverse Event when, based upon
appropriate medical judgment, they may jeopardize the patient or subject and may
require medical or surgical intervention to prevent one of the outcomes listed
in this definition. Examples of such medical events include allergic
bronchospasm requiring intensive treatment in an emergency room or at home,
blood dyscrasias or convulsions that do not result in inpatient hospitalization,
or the development of drug dependency or drug abuse associated with the use of
the Product in humans, whether or not considered drug-related.
     1.34 Supply Agreement means that certain Naprelan Supply Agreement, dated
as of June 10, 2004, by and between Elan and Stat-Trade, Inc., and partially
assigned to Victory pursuant to that certain letter agreement dated April 30,
2007 among Elan, Stat-Trade, Inc., Hi-Tech Pharmacal Co., Inc. and Victory, and
that certain related Technical Agreement, dated as of April 30, 2007, among
Elan, Stat-Trade, Inc. and Victory.
     1.35 Term of this Agreement means the period of time defined in
Section 13.1 of this Agreement
     1.36 Territory means the United States of America and its territories and
possessions.
     1.37 Third Position Call shall mean a Call in which the promotional message
involving the Product is presented in the third position and/or is emphasized
the least of any other product in the Call (for Calls in which at least three
(3) products are discussed).
     1.38 Unit means a dispensed tablet as reported by a third party data
provider as recognized on a national level (e.g., IMS or Wolters/Kluwer).
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



     1.39 Victory Trademarks means the trademark Victory®, the Victory corporate
logo and any other related trademark or service mark (whether registered or
unregistered) containing the word “Victory.”
2. Grants and Obligations.
     2.1 Grant of Co-Promotion Right. Pursuant to its rights under the Elan
Agreements, Victory hereby grants to Santarus, during the Term of this
Agreement, the non-exclusive right to promote and detail the Product in the
Territory for its approved indications by conducting Calls (and providing
Samples in connection therewith) solely through the Santarus Sales Force to
Santarus Target Physicians, subject to the terms and conditions of this
Agreement. Notwithstanding anything herein to the contrary, Santarus shall not
be permitted to distribute any materials in connection with the promotion or
detailing of Product, except to the extent that such materials are approved in
advance in writing by Victory.
     2.2 Proprietary Interest in the Product. Nothing contained in this
Agreement shall be deemed to grant Santarus, either expressly or by implication,
a license or other right or interest in any patent, trademark or other similar
property of Elan and its Affiliates, except as may be necessary for Santarus to
promote and detail the Product pursuant to this Agreement.
     2.3 Modification of the Santarus Target Physician List.
          (i) Santarus shall have the right from time to time to propose
modifications, subject to Victory’s approval, to the Santarus Target Physician
List solely by providing written notice (each, a Modification Notice) at least
thirty (30) days in advance to Victory (the Modification Notice Period). Victory
shall have the right to object (by providing written notice to Santarus within
the Modification Notice Period) with respect to any Prescriber proposed to be
added by Santarus pursuant to a Modification Notice and any such Prescriber
objected to by Victory shall not be added to the Santarus Target Physician List.
          (ii) In addition, Santarus shall provide a report to Victory within
[***] days following the end of each [***] period ended [***] during the Term
(commencing with the [***] period ending [***]), which report identifies any
Prescribers on the Santarus Target Physician List who have not received [***]
Calls by the Santarus Sales Force during such prior [***]
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



period (and excluding any such Prescriber who has not received [***] Calls as
the result of a temporary leave of absence, vacancy, physician absence or other
similar opening in the applicable territory) (the [***] Detailing Report).
Within [***] days following its receipt of the [***] Detailing Report (the
Victory Option Period), Victory shall have the option to notify Santarus in
writing of its desire to provide Calls to one or more of the Prescribers
identified in the [***] Detailing Report and to remove one or more of such
Prescribers from the Santarus Target Physician List. If Victory chooses to
remove one or more Prescribers from the Santarus Target Physician List,
(A) Santarus shall be entitled to propose one or more replacement Prescribers
(with Victory having a right to promptly object), and such modifications to the
Santarus Target Physician List shall be deemed to be effective as of the date
that is [***] days following the last day of the Victory Option Period and
(B) Santarus shall be entitled to add any such removed Prescribers back to the
Santarus Target Physician List if Victory fails to demonstrate that Victory’s
Sales Force has made Calls to such Prescribers in connection with the next [***]
Detailing Report. Santarus’ report pursuant to this Section 2.3(ii) shall be
transmitted to Victory by email (to [***]) or to such other email addresses as
Victory may from time to time designate in writing.
          (iii) To the extent that the total number of Prescribers on the
Santarus Target Physician List is less than [***] during any Fiscal Quarter
period during the Term as a result of Victory’s objection to proposed
modifications by Santarus pursuant to Sections 2.3(i) or 2.3(ii) above, then
Santarus shall be entitled to a proportionate reduction in its Minimum Detailing
Obligations (as defined below) during any such Fiscal Quarter Period.
     2.4 Santarus Detailing Obligation.
          (i) The Promotion Commencement Date as it relates to the 375 mg
strength of the Product shall occur as soon as reasonably practicable following
the Effective Date, but no later than [***].
          (ii) During the Term, Santarus shall be obligated to perform a minimum
of [***] Second Position Calls during each Fiscal Quarter and [***] Second
Position Calls during each fiscal year to Santarus Target Physicians (the
Minimum Detailing Obligations); provided that (1) such Minimum Detailing
Obligations shall commence with the Fiscal Quarter ending March 31, 2008 and the
fiscal year ending December 31, 2008 and shall be prorated for any future
partial Fiscal Quarter or fiscal year during the Term; and (2) such Minimum
Detailing Obligations shall be subject to availability of an adequate amount of
Samples and promotional and marketing materials to support Santarus’ detailing
activities. Notwithstanding the foregoing, in the event that during any Fiscal
Quarter or fiscal year, Santarus performs less than the number of Second
Position Calls to Santarus Target Physicians required to satisfy the Minimum
Detailing Obligation, Santarus shall be entitled to receive credit for any First
Position Calls and Third Position Calls provided to Santarus Target Physicians
during such period for the purpose of satisfying the Minimum Detailing
Obligation (with each such First Position Call counting as
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



one (1) Second Position Call and each such Third Position Call counting as
one-third (1/3) of a Second Position Call) and provided that the total
percentage of Third Position Calls shall not exceed [***] percent ([***]%) of
the total Calls delivered by Santarus during any Fiscal Quarter.
     2.5 Santarus Incentive Compensation. Commencing with the January 1, 2008
fiscal year, Santarus shall pay incentive compensation to members of its Sales
Force making Calls in the Territory in an appropriate manner to reflect the
individual sales representative’s efforts in promoting the Product and
consistent with Santarus’ policies and practices; [***].
     2.6 Victory Obligations. In addition to any other obligations set forth in
this Agreement, during the Term, Victory shall be obligated to use active,
sustained, diligent efforts to: (i) maintain the approval of the NDA and the
authorization and/or ability to market the Product in the Territory to
Prescribers; (ii) market and sell the Product in the Territory, including
through detailing efforts and through the creation and development of sales and
marketing materials at a level consistent with the minimum levels described in
Section 13.3(vi) hereof (provided that Santarus’ remedy for Victory’s failure to
meet the specific minimum levels referenced in 13.3(vi) shall be limited to
termination); and (iii) ensure the consistent supply of the Product and Samples
to meet market demand and Santarus’ orders pursuant to Section 4.4 and in
accordance with Current Good Manufacturing Practices and all other applicable
laws. For the purposes of Victory’s obligation to market and sell the Product
pursuant to clause (ii) above and supply Samples pursuant to clause (iii) above,
[***]. For the avoidance of doubt, nothing herein shall preclude Victory from
promoting or detailing Product to any Santarus Target Physician.
     2.7 Product Training. Victory shall be responsible for developing Product
training materials, at its cost and expense in accordance with Section 4.2, and
shall make all such materials available to Santarus. Each party shall be
responsible for conducting training programs for its Sales Force; provided that
Victory shall make its training personnel available from time to time for
consultation with Santarus (including “train the trainer” type presentations).
     2.8 Santarus Target Physician Data. Santarus shall provide to Victory in
electronic form reasonably acceptable to Victory the name, address, telephone
number, practice name, specialties, and unique identifier(s) (used by third
party suppliers of Prescriber Data) of each Santarus Target Physician. Santarus
shall provide Victory with an update to such data on a quarterly basis, as
Santarus learns of changes with respect to the above-listed information
concerning the Santarus Target Physicians.
3. Alliance Committee.
     3.1 Establishment of Alliance Committee. Promptly following the Effective
Date, Victory and Santarus shall form an Alliance Committee (the Alliance
Committee), comprised of five (5) individuals, three (3) of whom shall be
appointed by Victory and two (2) of whom shall be appointed by Santarus and all
of whom shall be qualified to appropriately represent such party at the Alliance
Committee level. Each party may replace its representatives at any time, upon
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



written notice to the other party. Additional representatives from either party
may attend the Alliance Committee meetings as non-voting members on an ad hoc
basis as deemed necessary or appropriate by such party, with advance notice to
the other party. The Alliance Committee shall be chaired by one of the three
(3) Victory representatives. The Alliance Committee will be used as the forum
for each party to coordinate, provide strategic, operational and performance
input and work with the other party on the marketing and promotion strategy for
Products in the Territory. Victory will take into reasonable consideration any
input by Santarus related to marketing and promotion of the Products in the
Territory, with Victory retaining the deciding vote on all decisions related to
the Products (unless otherwise provided herein).
     3.2 Alliance Committee Meetings. The Alliance Committee will meet
periodically as reasonably deemed necessary by the Parties, to review and
discuss: (i) the Marketing Plan; (ii) the actual results of the promotion of the
Products by the parties as compared to the Marketing Plan; and (iii) updates
regarding any product development, clinical, regulatory, manufacturing/supply
and quality matters. The Alliance Committee may perform such other functions as
may be mutually agreed by Victory and Santarus. The first meeting of the
Alliance Committee shall be held as soon as practicable after the Effective
Date. Meetings of the Alliance Committee need not take place face-to-face, but
upon the agreement of both parties, can be via other methods of communication,
such as teleconferences or videoconferences. Notwithstanding the creation and
role of the Alliance Committee, each party shall retain the rights, powers and
discretions granted to it hereunder. The Alliance Committee shall not be
delegated or vested with any such rights, powers or discretions unless expressly
provided for herein. Without limiting the generality of the foregoing, the
Alliance Committee may not amend or modify this Agreement, which may be amended
or modified only as provided in Section 16.3.
     3.3 Expenses. Each party shall bear its own costs associated with its
participation in the Alliance Committee, including but not limited to the costs
of travel and expenses directly associated with participation in the Alliance
Committee.
4. Product Promotion Matters.
     4.1 Detailing Costs. Santarus shall be responsible for the Detailing Costs
related to establishing, maintaining and training the Santarus Sales Force and
conducting Santarus’ other activities under this Agreement. Victory shall be
responsible for the Detailing Costs related to establishing, maintaining and
training its Sales Force and conducting Victory’s other activities under this
Agreement.
     4.2 Training and Promotional Materials. Victory shall create and develop,
at its cost and expense, all training, sales and promotional materials relating
to the Product (including, without limitation, training manuals, sales detail
aids, leave behinds, coupons and any premium branded items). Santarus shall
utilize the training, sales and promotional materials developed by Victory and
will not, without Victory’s prior review and approval, publish or distribute any
sales or promotional material with respect to the Product developed or created
by or on behalf of Santarus. Victory shall provide Santarus with copies of all
training, sales and promotional materials relating to the Product created or
developed by Victory during the Term at Victory’s out-of-pocket printing and
shipping cost for such materials or allow Santarus to purchase the materials
directly from its suppliers (provided that Samples shall be purchased in
accordance

9



--------------------------------------------------------------------------------



 



with Section 4.4 of this Agreement). Victory shall be responsible for ensuring
that all training, sales and promotional materials are in compliance with
applicable laws, rules and regulations related thereto. Victory shall provide
copies of all proposed training, sales and promotional materials to Santarus to
allow for review and comment by Santarus’ internal copy approval committee.
Victory shall reasonably consider any comments provided by Santarus’ internal
copy approval committee, and Santarus reserves the right to not utilize any
materials which are not ultimately approved for use by its copy approval
committee. Victory shall promptly reimburse Santarus for the cost of any
promotional and training materials purchased by Santarus during the Term that
become obsolete or otherwise unusable by Santarus as the result of regulatory or
legal circumstances (other than to the extent caused by Santarus’ negligence).
     4.3 Compliance with Laws. Each of Victory’s and Santarus’ detailing and
promotional activities with respect to the Product shall be conducted (i) in a
manner which is consistent with FDA and all other applicable regulatory
approvals or requirements which are then in effect with respect to the Product
and with the PhRMA Code on Interactions with Healthcare Professionals and
applicable AMA guidelines; and (ii) in compliance with all applicable laws,
restrictions and regulations of the FDA, the Department of Commerce, the
Department of Health and Human Services and any other United States, state,
local, or applicable agency or authority. Each of Victory and Santarus shall
limit its claims of efficacy and safety for the Product to those that are
consistent with approved promotional materials and FDA-approved prescribing
information for the Product in the Territory, and shall not add, delete or
modify claims of efficacy and safety in the marketing of the Product under this
Agreement from those claims of efficacy and safety that are consistent with the
FDA-approved prescribing information and applicable law.
     4.4 Samples.
          (i) Victory will provide Santarus with Samples of Product for
distribution to Prescribers in connection with Santarus’ promotion of the
Product hereunder at Victory’s actual out-of-pocket cost for such samples.
Santarus shall provide Victory a [***] rolling forecast, within [***] business
days following the Effective Date and on a monthly basis thereafter, and all
orders for Samples will be firm [***] days prior to delivery date.
Notwithstanding the foregoing, to the extent that Victory is able to negotiate
more favorable ordering and lead-time terms pursuant to the Supply Agreement
with Elan, then Victory shall also provide to Santarus the benefit of any such
more favorable terms.
          (ii) Each of Victory and Santarus shall maintain records concerning
its distribution of Samples as required by the Prescription Drug Marketing Act
of 1987, as amended (together with the implementing rules and regulations
thereunder, the PDMA), and relevant state laws. Each of Victory and Santarus
shall take such steps as necessary to ensure that its representatives comply
with all requirements of the PDMA and relevant state laws, including but not
limited to obtaining requests and receipts signed by Prescribers for all Samples
delivered. Each party shall maintain records of its sampling activities in
accordance with and for the time periods required by the PDMA and relevant state
laws.
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------



 



          (iii) All Samples supplied to Santarus under this Agreement will have
a shelf life of at least [***] months at the time of delivery to Santarus or its
designee, unless otherwise consented to in writing by Santarus.
          (iv) Victory shall invoice Santarus for Samples upon the date of
receipt at the sample distribution center designated by Santarus, with such
invoice being due and payable within thirty (30) days following receipt.
          (v) In the event of any shortage in the supply of Samples during the
Term, Victory and Santarus shall cooperate in good faith to ensure that Santarus
is entitled to access to a reasonable proportionate share of the available
Samples, taking into account the respective number of Calls that the Santarus
Sales Force and the Victory Sales Force are each providing to Prescribers and
the parties’ respective purchase order commitments. Notwithstanding the
foregoing, the parties acknowledge that Victory has ordered on behalf of
Santarus the following number of cases of Samples of the 375 mg Product during
2007 (with each case consisting of 100 (2-tablet count) pouches of the 375 mg
Product): [***]. In the event that Victory is not able to supply at least [***]
percent ([***]%) of the 2007 Sample amounts described in the preceding sentence,
then Victory and Santarus shall reasonably negotiate in good faith a reduction
of the [***] dollar ($[***]) credit described in Section 6.1 below.
          (vi) Victory shall promptly reimburse Santarus for the cost of any
Samples purchased by Santarus during the Term that become obsolete or otherwise
unusable by Santarus as the result of manufacturing, quality, regulatory or
legal circumstances (other than to the extent caused by Santarus’ negligence).
     4.5 Trademarks.
          (i) Victory hereby grants to Santarus a non-exclusive, royalty-free
license to use the Product Trademarks and Victory Trademarks solely to promote
the Product as permitted in Section 2.1 in the Territory during the Term,
provided that such promotion is conducted in accordance with the terms of this
Agreement.
          (ii) At its option and cost and subject to Victory’s prior written
approval, Santarus may modify the sales and marketing materials for the Product
by referencing that Santarus is promoting the Product in the Territory through
use of the Santarus Trademarks.
          (iii) Each party acknowledges the validity of Santarus’ right, title
and interest in and to the Santarus Trademarks and the validity of Victory’s
right, title and interest in and to the Victory Trademarks and Elan’s right,
title and interest in and to the Product Trademarks. The parties shall not have,
assert or acquire any right, title or interest in or to any of Santarus
Trademarks (in the case of Victory), or the Victory Trademarks or the Product
Trademarks (in the case of Santarus) or the goodwill pertaining thereto, except
as otherwise explicitly provided in Section 4.5(i) of this Agreement.
     4.6 Ownership of Promotional Materials. Victory shall own all copyrights to
all
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------



 



advertising, promotional and training materials as well as all other written
materials, audiotapes, videotapes, or other copyrightable materials that are
created by or on behalf of Victory during the Term of this Agreement in
connection with the marketing of the Product. Victory shall, and does hereby,
grant to Santarus a royalty-free license to use and reproduce such materials
solely in conjunction with its performance of services pursuant to this
Agreement, which license shall not be assignable or transferable by Santarus.
Santarus shall not be permitted or licensed to make derivative works with
respect to, or otherwise modify, any promotional materials relating to Product
without the prior written consent of Victory.
     4.7 Prescriber Data.
          (i) Santarus will be responsible for purchasing monthly Prescriber
Data for the Prescribers on the Santarus Target Physician List (with each such
Prescriber identified therein by a unique numeric identifier matching such
identifier provided by Santarus with the Santarus Target Physician List) in the
Territory for the purposes of determining the compensation payable pursuant to
Article 6 and incentive compensation for its sales representatives related to
the Product.
          (ii) Santarus shall provide a summary report (on an aggregate Unit
basis) to Victory (in electronic form reasonably acceptable to Victory) within
fifteen (15) days following the end of each Fiscal Quarter during the Term,
which report sets forth the actual total number of Units dispensed (as a result
of prescriptions written by Santarus Target Physicians) during the [***].
          (iii) In addition, Santarus shall provide a more detailed report to
Victory (in electronic form reasonably acceptable to Victory) within forty-five
(45) days following the end of each Fiscal Quarter during the Term, which report
sets forth the actual Units dispensed (as a result of prescriptions written by
Santarus Target Physicians) on a Prescriber-level basis for the prior Fiscal
Quarter. [***].
          (iv) Santarus’ quarterly reports pursuant to Sections 4.7(ii) and
4.7(iii) shall be transmitted to Victory by email (to [***]) or to such other
email addresses as Victory may from time to time designate in writing. Victory
shall utilize the data provided by Santarus pursuant to Sections 4.7(ii) and
(iii) for the sole purpose of calculating compensation to Santarus pursuant to
Article 6 and in accordance with the terms of any third party agreement with the
applicable data provider.
     4.8 Non-Solicitation of Employees. The parties hereby agree that,
throughout the Term and for a period of one (1) year immediately thereafter,
neither will, directly or indirectly, solicit for employment any employee of the
other party (or of the other party’s designee); provided, however, that the
hiring of employees who respond to general advertisements for employment (not
targeted to employees of the other party or their designee) shall not be deemed
to violate the foregoing provision.
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------



 



     4.9 Other Products. Victory shall notify Santarus in writing at least [***]
days in advance of Victory’s planned promotion or other commercialization of one
or more Other Products (each, an Other Product Notice). Santarus shall then have
[***] days following receipt of the Other Product Notice to notify Victory in
writing of its desire to negotiate in good faith the terms and conditions on
which Santarus would acquire non-exclusive rights to promote such Other Product
in the Territory to the Santarus Target Physicians (the Other Product Exercise
Notice). During the period (which period shall not exceed [***] days or such
longer period of time as the parties mutually agree in writing) after Victory’s
receipt of the Other Product Exercise Notice, the parties will negotiate in good
faith towards a definitive agreement, after which period the rights under this
Section shall no longer be effective with respect to such Other Product.
     4.10 Notices. In addition to any other specific notice requirements set
forth herein, Victory shall provide Santarus with prompt written notice of any
material developments or changes relating to the Product, which could reasonably
be expected to have an effect on Santarus’ rights and obligations under this
Agreement. Notwithstanding the generality of the foregoing, Victory shall
provide prompt written notice of any of the following matters:
          (i) any termination or expiration of the Elan Agreements or other
adverse change with respect to the Elan Agreements;
          (ii) any material manufacturing matters (including potential
shortages, quality matters, significant Product Technical Complaints, voluntary
or mandatory withdrawals or recalls, etc.);
          (iii) any material change in new or existing litigation relating to
the Product;
          (iv) any material communications with regulatory authorities relating
to the Product; and
          (v) any changes to the availability of generic versions of the
Product.
5. Detailing Reports.
     5.1 Santarus Detail Reports. Following the Promotion Commencement Date,
within fifteen (15) days following the end of each Fiscal Quarter during the
Term, Santarus shall provide Victory with a written report, which report will
summarize Santarus’ detailing efforts pursuant to this Agreement for such prior
Fiscal Quarter, including: the number and type of Calls made, the Prescribers
who received Calls, dates of Calls, positions of Calls and number of Samples
delivered per Call. Santarus warrants and represents that it maintains records
of Calls made by its sales force and that these records shall accurately
represent the number of Calls made and the detailing positions of the Calls.
Santarus’ quarterly reports pursuant to this Section 5.1 shall be transmitted to
Victory by email (to [***]) or to such other email addresses as Victory may from
time to time designate in writing.
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



6. Compensation .
     6.1 Compensation. During each Fiscal Quarter of the Term in which Santarus
conducts detailing and promotional activities pursuant to this Agreement,
Victory shall pay Santarus a Co-Promotion Fee equal to [***] percent ([***]%) of
the Net Sales (as adjusted for this Agreement) value of Product prescriptions
dispensed (on a Unit basis) as a result of Product prescriptions generated by
Santarus Target Physicians (provided that the Co-Promotion Fee shall be [***]
percent ([***]%) with respect to the [***]. For the purposes of calculating the
Co-Promotion Fee, Victory shall use the following formula: the quarterly
Co-Promotion Fee shall equal Santarus Units*Net Sales Per Unit * [***] (or [***]
in the circumstances described above [***]). In recognition of existing baseline
sales levels of Product prior to the Effective Date, the parties agree that
Victory shall be accorded an aggregate credit of [***] dollars ($[***]) against
its obligations to pay Santarus Co-Promotion Fees hereunder, which credit shall
be applied at the rate of [***] dollars ($[***]) against the quarterly
Co-Promotion Fees due to Santarus for each of the Fiscal Quarters ending
March 31, 2008 and June 30, 2008 (provided that if any portion of the aggregate
$[***] credit is remaining following the June 30, 2008 Fiscal Quarter, such
portion shall be applied against the Co-Promotion Fees due to Santarus for the
next one or more subsequent Fiscal Quarters on a balance forward basis). For the
purposes of this Article 6, the following definitions shall additionally apply:
          (i) Santarus Units shall mean the total number of Product
prescriptions (in the applicable strength) dispensed (on a Unit basis) during
the applicable Fiscal Quarter period as a result of Product prescriptions
generated by Santarus Target Physicians, as reported by Santarus pursuant to
Section 4.7(ii).
          (ii) Net Sales Per Unit shall mean the Net Sales (as adjusted for this
Agreement) of the Product (in the applicable strength) in the Territory for the
applicable Fiscal Quarter Period divided by the total number of Units of Product
(in the applicable strength) shipped and invoiced by or on behalf of Victory
(and any Affiliates, sub-licensees, partners, etc.) in the Territory during such
Fiscal Quarter. In the event that there are no Product shipments in a particular
Fiscal Quarter, the Net Sales Per Unit for the immediately preceding Fiscal
Quarter shall be used to calculate Net Sales Per Unit.
     6.2 Method of Payments.
          (i) Victory shall pay the Co-Promotion Fee to Santarus within [***]
days after receipt of the report required in Section 4.7(ii) from Santarus.
Payment of the Co-Promotion Fee shall be made by wire transfer to an account
designated by Santarus. At the time of each payment, Victory shall provide a
written report to Santarus, in the form attached hereto as Exhibit A, detailing
for the applicable quarterly period: (A) the number of prescriptions dispensed
(on a Unit basis) by Santarus Target Physicians in total; (B) the Net Sales (as
adjusted for this Agreement) of the Product, including reasonably detailed
descriptions of all itemized deductions from gross sales and including number of
Units sold to support the calculation of Net Sales Per Unit; (C) the calculated
amount of Co-Promotion Fee due Santarus on account of such
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------



 



Net Sales; and (D) the basis for calculation of the Co-Promotion Fee due
Santarus, including applicable deductions/adjustments. If no Co-Promotion Fee is
due for a particular quarterly period, Victory shall so report to Santarus.
Victory’s quarterly reports under this Section 6.2(i) shall be transmitted to
Santarus by express mail or express delivery service and by email (to [***] and
[***], or to such other email addresses as Santarus may from time to time
designate in writing). All payments to Santarus under this Agreement shall be
made in U.S. Dollars.
          (ii) Victory shall also provide a report to Santarus, in the form
attached hereto as Exhibit A, within [***] days following the Fiscal Quarter
ending June 30, 2007 (provided that no Co-Promotion Fee shall be due for such
period).
     6.3 Late Payments; Interest. All payments under this Agreement shall bear
interest from the date due until paid at a rate equal to the prime rate
effective for the date that payment was due, plus [***] percent ([***]%), as
quoted by the Wall Street Journal, New York Edition, on the date such payment
was due, or, if less, the maximum rate permitted by applicable law.
7. Regulatory Affairs.
     7.1 Regulatory Affairs. Victory shall have the sole right and
responsibility, and shall bear all costs related thereto, to take such actions
as may be necessary, in accordance with accepted business practices and legal
requirements, to maintain the approval of the NDA and authorization and/or
ability to market the Product in the Territory to Prescribers.
     7.2 Communications with Regulatory Authorities. Victory shall have the sole
right and responsibility and shall bear all costs related to communications with
any government agencies to satisfy their requirements regarding the
authorization and/or continued authorization to market the Product in commercial
quantities in the Territory to Prescribers. Santarus shall notify Victory within
two (2) business days via facsimile of any inquiry or other communication that
it receives from the FDA concerning the Product. Victory shall handle all
communications with the FDA concerning the Product, including but not limited to
post-marketing reports of adverse drug experiences in compliance with 21 CFR
§314.80, other post-marketing reports such as those described in 21 CFR §314.81,
submission of advertising and promotional labeling to FDA’s Division of Drug
Marketing, Advertising, and Communications (DDMAC), and responding to any
inquiries concerning post-marketing reports and advertising or promotional
materials, and shall provide copies of all such communication to Santarus within
two (2) business days via facsimile. Notwithstanding the foregoing, Santarus
shall be able to communicate with any such governmental agency regarding the
Product, to the extent that such communication is necessary to comply with the
terms of this Agreement or the requirements of any law, governmental order or
regulation.
     7.3 Notice of Adverse Events. Each party shall promptly notify the other
party of any event(s) that materially affect(s) or could materially affect the
marketing of the Product, including without limitation Serious Adverse Events,
Non-Serious Adverse Events, and governmental inquiries. As between the parties,
Victory shall have the sole responsibility for
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------



 



reporting and responding to such events to applicable governmental or regulatory
authorities; provided that Santarus may take such actions (including issuing
such reports) as it determines are required by applicable law.
     7.4 Medical Inquiries. For all medical inquiries, including those related
to information outside of labeling or which Santarus and its sales
representatives are unable or not authorized under acceptable promotional
guidelines to answer, Santarus and its representatives shall direct such
inquiries to Victory’s Medical Affairs Department. As between the parties, any
responses to such inquiries from patients, medical professionals, or other third
parties shall be provided solely by Victory.
     7.5 Transition Responsibilities. The parties shall meet to develop a
pharmacovigilance plan to be agreed upon by the parties pursuant to which the
parties shall coordinate the fulfillment of their responsibilities pursuant to
Sections 7.3, 7.4 and other related matters, and such plan shall be completed
and effective no later than thirty (30) days following the Effective Date.
     7.6 Product Technical Complaints and Recalls.
          (i) If Santarus becomes aware of any Product Technical Complaint,
Santarus shall notify Victory of such Product Technical Complaint within five
(5) business days.
          (ii) As between the parties, Victory shall have the sole authority and
responsibility to respond to any governmental or regulatory authorities,
including without limitation the FDA, in connection with Product Technical
Complaints and medical complaints, and to handle all returns, recalls or market
withdrawals of the Product in accordance with applicable law, at Victory’s cost
and expense.
          (iii) Each party shall promptly (but in any case, not later than
forty-eight (48) hours) notify the other party in writing via facsimile of any
order, request or directive of a court or other governmental or regulatory
authority to recall or withdraw the Product.
     7.7 Returns. If any quantities of the Product are returned to Santarus,
Santarus shall notify Victory within [***] business days and ship them to the
facility designated by Victory, with any shipping or other documented direct
cost to be paid by Victory. Santarus, at its option, may advise the customer who
made the return that the Product has been returned to Victory, but shall take no
other steps in respect of any return without the consent of Victory.
     7.8 Government Inspections and Inquiries. Upon being contacted by the FDA
or any other governmental or regulatory authority for any regulatory purpose
pertaining specifically to this Agreement or to the Product, Santarus shall
notify Victory within two (2) business days. Santarus agrees that it shall not
respond to any such agency making an inquiry of it until and only as directed by
Victory; provided, however, that the foregoing shall not be construed to prevent
Santarus in any way from complying with any governmental or regulatory authority
or
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------



 



applicable laws, rules or regulations. Santarus may permit unannounced
regulatory inspections and respond to the extent necessary to comply with its
obligations under applicable laws, rules or regulations.
     7.9 Debarment, Etc. Neither Victory nor Santarus nor any of Victory’s or
Santarus’ employees or agents who will be performing services under this
Agreement or otherwise with respect to the Product (i) is under investigation by
the FDA for debarment action or is presently debarred under the Act or pursuant
to the Generic Drug Enforcement Act of 1992 (21 U.S.C. ‘301 et seq.) or (ii) has
violated, or is under investigation for violating, any state or federal health
care programs or any federal or state anti-kickback laws or regulations. Each of
Victory and Santarus will notify the other party in writing within five
(5) business days upon any inquiry or the commencement of any of the foregoing
proceedings concerning such party or any of its employees or agents.
8. Supply and Distribution.
     8.1 Supply. Victory shall have sole responsibility and obligation for
ensuring that the Product is manufactured, either directly or through a
contractor, receiving and processing orders, distributing the Product to
customers (other than Samples to be distributed by Santarus), and handling
Product inventory and receivables, and Victory shall bear all costs of such
activities. Victory shall ensure that sufficient stock of the Product is
available in its inventory to promptly fill orders throughout the Territory,
including Santarus orders for Samples pursuant to Section 4.4 (provided that the
parties acknowledge that availability of Samples for delivery to Santarus during
fiscal year 2007 is as contemplated in Section 4.4(v)). Victory shall have
FDA-approved manufacturing facilities available to it or its manufacturer (which
facilities may be located outside of the Territory) that can produce an amount
of the Product in any fiscal year that is equal to or greater than the amount of
Product reasonably necessary to ensure the consistent availability of the
Product throughout the Territory. Victory shall manufacture or cause to be
manufactured the Product and Samples in accordance with all applicable laws,
including without limitation the Act and all applicable rules and regulations
thereunder, the NDA and Current Good Manufacturing Practices.
     8.2 Distribution. Victory will supply and distribute the Product to
customers in accordance with the specifications and requirements set forth in
the NDA approved by the FDA for sale of the Product in the Territory and all
applicable laws, including without limitation the Act and all applicable rules
and regulations thereunder, the NDA and Current Good Manufacturing Practices.
Victory will be responsible for supplying the Product in accordance with
purchase orders received by Victory from customers for the Product, which supply
of the Product shall meet all legal requirements as set forth above.
     8.3 Direct Sales. Victory will generally deliver the Product only to
wholesalers and to direct buying customers who have accounts with Victory or its
distributor. If Santarus desires to arrange for Victory to make direct sales of
the Product to any customers who do not have accounts with Victory or its
distributor, Santarus will provide the documentation required by Victory to
determine whether to open an account for such customer. Santarus is not
authorized to open an account with any customer or accept any order on behalf of
Victory. All orders are subject to acceptance by Victory.

17



--------------------------------------------------------------------------------



 



     8.4 Orders Received by Santarus. If, for any reason, Santarus should
receive orders for the Product, Santarus shall promptly forward such orders to
Victory.
     8.5 Exclusivity.
          (i) During the Term, absent Victory’s prior written consent, Santarus
shall not promote any other controlled release naproxen sodium prescription
pharmaceutical product (excluding any products that combine controlled release
naproxen sodium with one or more additional ingredients), other than the
Product, to Prescribers in the Territory.
          (ii) During the initial eighteen (18) month period following the
Effective Date of the Agreement, neither Santarus nor Victory shall promote any
naproxen or naproxen sodium prescription pharmaceutical product (including any
products that combine naproxen or naproxen sodium with one or more additional
ingredients), other than the Product, in the Territory to the Prescribers on the
Santarus Target Physician List.
9. Representations and Warranties.
     9.1 Representations and Warranties. Each party hereby represents and
warrants to the other party as follows:
          (i) It is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation. It has all
requisite power and authority to carry on its business and to own and operate
its properties and assets. The execution, delivery and performance of this
Agreement have been duly authorized by its Board of Directors. Such party has
obtained all authorizations, consents and approvals, governmental or otherwise,
necessary for the execution and delivery of this Agreement, and to otherwise
perform such party’s obligations under this Agreement (including, in the case of
Victory, any consent or authorization required from Elan).
          (ii) There is no pending or, to its knowledge, threatened litigation
involving it which would have any material adverse effect on this Agreement or
on its ability to perform its obligations hereunder.
          (iii) There is no indenture, contract, or agreement to which it is a
party or by which it is bound which prohibits, conflicts with or would prohibit
the execution and delivery by it of this Agreement or the performance or
observance by it of any material term or condition of this Agreement.
     9.2 Additional Victory Representations and Warranties. Victory further
hereby represents and warrants to Santarus that (i) the data regarding the
efficacy and safety of the Product that is contained in the NDA and other
regulatory filings submitted to the FDA in support of marketing approval of the
Product is complete and accurate in all materials respects, does not contain any
misstatement of a material fact related to safety or efficacy nor omit to state
any material fact in Victory’s possession related to safety or efficacy; (ii) as
of the Effective Date, Victory has received no notice of a third party claiming
any ownership interest in the patent or trademark rights covering the Product
(other than the ownership interest of Elan pursuant to the License Agreement);
(iii) Victory has the exclusive right under the Elan

18



--------------------------------------------------------------------------------



 



Agreements to promote, market and sell the Product in the Territory and to
perform its obligations under this Agreement, each of the Elan Agreements is in
full force and effect as of the Effective Date and Victory shall maintain the
Elan Agreements in full force and effect during the Term; (iv) [***]; (v) the
Product’s label and labeling and the related written sales, advertising,
marketing, promotional and training materials provided to Santarus by Victory
shall comply with all applicable laws, rules and regulations; and (vi) Victory
shall maintain its books and financial records in accordance with GAAP and shall
undergo an annual audit of its financial statements by an independent registered
public accounting firm on at least an annual basis.
10. Indemnification and Insurance.
     10.1 Indemnification.
          (i) Each party will defend, at its own expense, indemnify and hold
harmless the other party and its directors, officers, employees, agents and
Affiliates from and against any and all damages, liabilities, losses, costs, and
expenses, including attorneys fees, arising out of any claim, suit or proceeding
asserted against the other party (each, a Claim and collectively, Claims) to the
extent such Claim arises out of or relates to (A) any breach or violation of, or
failure to perform, any covenant or agreement made by such indemnifying party in
this Agreement, unless waived in writing by the indemnified party; (B) any
breach of the representations or warranties made by such indemnifying party in
this Agreement; or (C) the negligence or willful misconduct of the indemnifying
party, except (under any of (A) and (B)) to the extent arising out of the
breach, violation, failure, negligence or willful misconduct of the indemnified
party.
          (ii) In addition, Victory will defend, at its own expense, indemnify
and hold harmless Santarus and its directors, officers, employees, agents and
Affiliates from and against any and all Claims to the extent such Claim arises
out of or relates to: (A) any personal injury (including death) and/or property
damage resulting from the handling, possession, sale or use of the Product; and
(B) any other liability arising out of the manufacture, marketing, labeling,
distribution, sale or use of the Product, including claims of infringement of
third party intellectual property rights, except (under any of (A) and (B)) to
the extent arising out of the breach, violation, failure, negligence or willful
misconduct of Santarus.
          (iii) Each party agrees that it shall promptly notify the other in
writing of any Claim and give the indemnifying party full information and
assistance in connection therewith. The indemnifying party shall have the sole
right to control the defense if any Claim or action and the sole right to settle
or compromise any such Claim, except that the prior written consent of the other
party shall be required in connection with any settlement or compromise which
could (A) place any obligation on or require any action of such other party;
(B) admit or imply any liability or wrongdoing of such other party; or
(C) adversely affect the goodwill or public image of such other party.
Notwithstanding the foregoing, the indemnified party may participate therein
through counsel of its choice, but the cost of such counsel shall be borne
solely by the indemnified party.
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19



--------------------------------------------------------------------------------



 



     10.2 Insurance. Each party shall maintain insurance (either through
purchase of a policy from a nationally recognized third party insurer or through
maintenance of a self-insurance program) against such risks and upon such terms
(including coverages, deductible limits and self-insured retentions) as is
customary for the activities to be conducted by such party under this Agreement
and is appropriate to cover its indemnification obligations hereunder.
Notwithstanding the generality of the foregoing, each party shall maintain
during the Term comprehensive general liability (CGL) insurance in an amount of
at least five million dollars ($5,000,000) and product liability insurance
coverage in an amount of at least five million dollars ($5,000,000). Santarus
shall be named as an additional insured under Victory’s CGL and product
liability insurance policies. Upon request, Victory shall provide Santarus with
a certificate of insurance as evidence of the requested coverage and shall give
Santarus at least thirty (30) days notice of any cancellation or termination of
such insurance.
     10.3 Survival. The provisions of this Article 10 shall survive termination
of this Agreement and shall remain in effect until a date five (5) years after
the Term of this Agreement.
11. Confidentiality.
     11.1 Confidentiality Obligation. Except as specifically authorized by this
Agreement, each party shall, for the Term and for five (5) years after the
expiration or termination of this Agreement, keep confidential, not disclose to
third parties (other than consultants bound in writing, financial advisors and
outside counsel who agree to protect the Proprietary Information no less
stringently than herein) and use only for the purposes authorized herein all
Proprietary Information provided by the other under this Agreement; provided,
however, that the foregoing obligations of confidentiality shall not apply to
the extent that any such information is (i) already known to the recipient at
the time of disclosure as evidenced by its prior written records; (ii) published
or publicly known prior to or after disclosure other than through unauthorized
acts or omissions of the recipient; (iii) disclosed in good faith to the
recipient by a third party entitled to make such disclosure; or
(iv) independently developed by or on behalf of the recipient without recourse
to the disclosure herein as documented in writing. Notwithstanding the
aforesaid, the recipient may disclose Proprietary Information to governmental
agencies as required by law, provided that the other party is provided with
prior written notice and a reasonable opportunity to obtain confidential
treatment or other protective order.
     11.2 Survival. The provisions of this Article 11 shall survive termination
of this Agreement and shall remain in effect until a date five (5) years after
the Term of this Agreement.
12. Maintenance of Books and Records; Audits.
     12.1 Maintenance of Books and Records. Each party shall maintain complete
and accurate books and records in sufficient detail, in accordance with GAAP and
all applicable laws, rules, ordinances and regulations, to enable verification
of the performance of such party’s obligations under this Agreement. Such
records shall be maintained for a period of two (2) years after the end of the
Term or longer if required by applicable law.
     12.2 Payment Audits. Each party may demand one or more audits of the
relevant books and records of the other party in order to verify the calculation
of any payments to be

20



--------------------------------------------------------------------------------



 



made hereunder. Such records shall be made available by the audited party for
audit by an independent certified public accounting firm designated by the other
party and reasonably acceptable to the party whose records are to be examined.
The auditor will only examine such books and records during business hours but
not more than once each fiscal year while this Agreement remains in effect and
for two (2) years thereafter. The fees and expenses of the auditor performing
such verification shall be borne by the party initiating the verification;
provided, however, that if any verification reveals that the examined party has
reported incorrectly, and the amount of such discrepancy is at least five
percent (5%) of the aggregate amount that should have been reported for the
period examined, then the examined party shall pay the entire amount of the fees
and expenses for such verification.
     12.3 Other Audits. Upon reasonable prior written notice from the other
party and from time to time during the Term, each party shall afford to the
other party reasonable access during normal business hours (and at such other
times as the parties may mutually agree) to inspect and audit the relevant
books, records, facilities (including third party manufacturing/warehousing
facilities) and other information of such party in order to monitor such party’s
compliance with such party’s obligations under the terms of this Agreement and
for the purposes of determining compliance with the applicable rules and
regulations of governmental or regulatory authorities. Such access shall be
available during normal business hours. Any inspection conducted by either party
pursuant to this Section 12.3 shall be at the sole cost and expense of such
party.
13. Term and Termination.
     13.1 Term. The Term of this Agreement shall commence on the Effective Date
and shall continue, unless terminated sooner in accordance with the terms
hereof, until June 10, 2014 (or such longer period that there may be patent
coverage for the Product in the Territory). Upon expiration of the Term,
Santarus shall be entitled to receive a one-time, lump sum trailing royalty
payment by [***], which trailing royalty payment shall be equal to the aggregate
number of Santarus Units dispensed through [***], times the applicable Net Sales
Per Unit for such period, times [***].
     13.2 Termination by Victory.
          (i) Victory shall have the right to terminate this Agreement at any
time upon written notice to Santarus if Santarus materially breaches any of its
representations, warranties, covenants or agreements set forth in this Agreement
or otherwise materially defaults in the performance of any of its duties or
obligations under this Agreement, which breach or default is not cured within
ninety (90) days after written notice is given to Santarus specifying the breach
or default. For the purposes of Victory’s termination right pursuant to this
Section 13.2, Santarus shall be deemed to have materially breached the Minimum
Detailing Obligations set forth in Section 2.4(ii) if Santarus fails to satisfy
either: (1) the obligation to perform [***] Second Position Calls during each
fiscal year period (or any prorated fiscal year periods), commencing with the
fiscal year ending December 31, 2008; or (2) the obligation to perform [***]
Second
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

21



--------------------------------------------------------------------------------



 



Position Calls during any two (2) consecutive Fiscal Quarter periods (or any
prorated Fiscal Quarter periods), commencing with the Fiscal Quarters ending
March 31, 2008 and June 30, 2008.
          (ii) Victory shall have the right to terminate this Agreement
immediately upon written notice to Santarus if Santarus shall become insolvent,
file or consent to the filing of a petition under any bankruptcy or insolvency
law or have any such petition filed against it which has not been stayed within
sixty (60) days of such filing or have a receiver appointed over any of
Santarus’ property or assets.
          (iii) Victory shall have the right to terminate this Agreement
immediately upon written notice to Santarus in the event of a recall or
withdrawal of the Product from the Territory resulting from a significant safety
risk inherent in the Product and not due to tampering, a remediable
manufacturing problem, or other defect that can be cured with respect to
Products manufactured after such risk is discovered.
          (iv) Victory shall have the right to terminate this Agreement
immediately upon written notice to Santarus in the event that any governmental
or regulatory authority takes any action or raises any objection that prevents
Victory from performing its obligations hereunder or otherwise makes such
activity unlawful.
     13.3 Termination by Santarus.
          (i) Santarus shall have the right to terminate this Agreement at any
time upon written notice to Victory if Victory materially breaches any of its
representations, warranties, covenants or agreements set forth in this Agreement
or otherwise materially defaults in the performance of any of its duties or
obligations under this Agreement, which breach or default is not cured within
ninety (90) days after written notice is given to Victory specifying the breach
or default.
          (ii) Santarus shall have the right to terminate this Agreement
immediately upon written notice to Victory if Victory shall become insolvent,
file or consent to the filing of a petition under any bankruptcy or insolvency
law or have any such petition filed against it which has not been stayed within
sixty (60) days of such filing or have a receiver appointed over any of
Victory’s property or assets.
          (iii) Santarus shall have the right to terminate this Agreement
immediately upon written notice to Victory in the event of a recall or
withdrawal of the Product from the Territory resulting from a significant safety
risk inherent in the Product and not due to tampering, a remediable
manufacturing problem, or other defect that can be cured with respect to
Products manufactured after such risk is discovered.
          (iv) Santarus shall have the right to terminate this Agreement
immediately upon written notice to Victory in the event that any governmental or
regulatory authority takes any action or raises any objection that prevents
Santarus from performing its obligations hereunder or otherwise makes such
activity unlawful.

22



--------------------------------------------------------------------------------



 



          (v) Santarus shall have the right to terminate this Agreement
immediately upon notice to Victory in the event that the Product’s 375 mg, 500
mg or 750 mg dosage strengths lose market exclusivity [***].
          (vi) Santarus shall have the right to terminate this Agreement at any
time by providing one hundred twenty (120) days advance written notice to
Victory at any time following the eighteen (18) month anniversary of the
Effective Date; provided that Santarus may provide its 120-day written notice of
termination at any time following the Effective Date in the event that Victory
(including any contributions from additional co-marketing partners, excluding
Santarus) is not continuing to provide promotional support for the Product at a
minimum level of [***], and in this specific scenario, Santarus’ remedy shall be
limited to termination.
     13.4 Remedies. Except as indicated in Section 16.4, termination of this
Agreement shall be without prejudice to (i) any remedies which any party may
then or thereafter have hereunder or at law; and (ii) a party’s right to receive
any payment accrued under the agreement prior to the termination date but which
became payable thereafter; and (iii) either party’s right to obtain performance
of any obligations provided for in this Agreement which survive termination by
their terms or by a fair interpretation of this Agreement.
     13.5 Post-Termination Obligations. No additional payment obligations
arising under Article 6 hereof shall accrue after the date of expiration or
termination of this Agreement; provided, however, that expiration or termination
of this Agreement shall not relieve either party of any obligations accruing
prior to such expiration or termination. Certain provisions of this Agreement by
their terms continue after the expiration or termination of this Agreement. In
addition, any other provisions required to interpret and enforce the parties
rights and obligations under this Agreement shall also survive, but only to the
extent required for the full observation and performance of this Agreement. Upon
the expiration or termination of this Agreement pursuant to this Article 13,
each party shall promptly transfer and return to the other party or destroy all
Proprietary Information of the other party (provided that each party may keep
one copy of such Proprietary Information for archival purposes only).
     13.6 Wind-Down Procedures for Samples and Promotional/Marketing Materials.
          (i) In the event of termination by Santarus pursuant to
Section 13.3(vi) above or termination by Victory pursuant to Sections 13.2(i) or
(ii) above, Santarus shall be obligated for the cost and expense of any Samples
or promotional and marketing materials on-hand at Santarus or ordered by
Santarus (via firm written purchase orders) prior to the effective date of the
termination; provided, however, that (A) Victory shall use its best efforts to
reimburse or credit Santarus for such cost to the extent Victory is able to
utilize such Samples and/or promotional materials in connection with its or
others’ promotional and marketing efforts for the Products and/or return such
Samples and/or promotional materials to its suppliers. Santarus shall transfer
to Victory, at Santarus’ cost and expense, promptly and in all events no later
than thirty (30) days following the effective date of the termination, such
Samples and/or promotional
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

23



--------------------------------------------------------------------------------



 



materials which Victory has indicated to Santarus pursuant to (A) above that it
can use or return. Victory shall reimburse Santarus at Santarus’ cost for such
Samples and promotional and marketing materials within thirty (30) days of their
receipt by Victory.
          (ii) In the event of a termination by Santarus pursuant to
Sections 13.3 (i )-(v) above or Section 13.7(i) below or termination by Victory
pursuant to Sections 13.2(iii)-(iv) above, Victory shall reimburse Santarus
within thirty (30) days following the effective termination date for the cost of
Samples or promotional and marketing materials on-hand at Santarus or ordered by
Santarus (via firm written purchase orders) prior to the date of notice of such
termination. Santarus shall transfer to Victory any quantities of such materials
to Victory, at Victory’s cost and expense, within thirty (30) days following the
effective date of termination.
     13.7 Victory Change in Control.
          (i) Victory shall provide Santarus with written notice within five
(5) days following (but in any event no later than concurrently with any public
announcement of) any Change in Control (as defined below) of Victory, which
notice shall be referred to as a Change in Control Notice. Santarus shall then
have the option, within ninety (90) days following the Change in Control Notice,
to terminate the Agreement upon thirty (30) days prior written notice. In the
event that Santarus exercises its right to terminate this Agreement in
connection with a Change in Control of Victory and provided that Santarus is not
in breach of the Agreement, Victory (including its successors and assigns) shall
make a one-time, lump sum trailing royalty payment to Santarus within thirty
(30) days following Santarus’ notice of termination. For the purposes of this
Section 13.7(i), the trailing royalty payment shall be equal to [***].
          (ii) For the purposes of this Section 13.7, Change in Control shall
mean (A) the sale, lease or other disposition of all or substantially all of the
assets of Victory to which this Agreement pertains to a third party, (B) any
consolidation or merger of Victory with or into any other corporation or other
entity or person, or any other corporate reorganization, in which the capital
stock of Victory immediately prior to such consolidation, merger or
reorganization represents less than fifty percent (50%) of the voting power of
the surviving entity (or, if the surviving entity is a majority-owned
subsidiary, its parent) immediately after such consolidation, merger or
reorganization; or (C) any transaction or series of related transactions to
which Victory is a party in which at least fifty percent (50%) of Victory’s
voting power is transferred; provided, however, that a Change in Control shall
not include (y) any consolidation or merger effected exclusively to change the
domicile of Victory, or (z) any transaction or series of transactions with
institutional investors principally for bona fide equity financing purposes in
which cash is received by Victory or any successor, or indebtedness of Victory
is cancelled or converted, or a combination thereof.
14. Publicity.
     Neither party will originate any publicity, news release, public comment or
other public announcement, written or oral, whether to the press, to
stockholders, or otherwise, relating to this
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



 



Agreement, without the consent of the other party, except for such announcements
which, in accordance with the advice of legal counsel to the party making such
announcement, are required by law or for such announcements that contain the
same disclosure as in prior permitted/approved public announcements. Except as
otherwise permitted pursuant to the immediately preceding sentence, any party
making any announcement which is required by law will, unless prohibited by law,
give the other party an opportunity to review the form and content of such
announcement and comment before it is made. Either party shall have the right to
make such filings with governmental agencies, including without limitation the
United States Securities and Exchange Commission, as to the contents and
existence of this Agreement as it shall reasonably deem necessary or appropriate
(provided that the parties will reasonably cooperate with respect to obtaining
confidential treatment of sensitive information, as appropriate). The parties
have agreed upon the form and content of a joint press release to be issued by
the parties promptly following the execution of this Agreement. The provisions
of this Article 14 shall survive termination of the agreement and shall remain
in effect until a date five (5) years after the Term of this Agreement.
15. Notices.
     15.1 Notices. Unless otherwise provided herein, all notifications, demands,
approvals and communications required to be made under this Agreement shall be
given in writing and shall be effective when either personally delivered or sent
by facsimile if followed by prepaid air express addressed as set forth below.
The parties hereto shall have the right to notify each other of changes of
address during the Term of this Agreement.
If to Santarus, to:
SANTARUS, INC.
10590 W. Ocean Air Drive, Suite 200
San Diego, CA 92130
Attention: President and CEO
Facsimile: (858) 314-5701
With a copy to:
SANTARUS, INC.
10590 W. Ocean Air Drive, Suite 200
San Diego, CA 92130
Attention: Legal Affairs Department
Facsimile: (858) 314-5702
If to Victory, to:
VICTORY PHARMA, INC.
12707 High Bluff Dr., Suite 200
San Diego, CA 92130
Attention: Matt Heck, President
Facsimile: (858)350-4213

25



--------------------------------------------------------------------------------



 



     15.2 Receipt. Any such notice mailed as aforesaid shall be deemed to have
been received by and given to the addressee on the date specified on the notice
of receipt and delivery evidenced to the sender.
16. Miscellaneous.
     16.1 Assignment. This Agreement may be assigned by either party without the
consent of the other party to (i) an Affiliate, or (ii) a third party in
connection with the acquisition of a party (whether by merger, asset sale or
otherwise) or the business of a party associated with the Product. This
Agreement may not otherwise be assigned by either party without the prior
written consent of the other party, which consent shall not be unreasonably
withheld or delayed. Each party shall provide the other with at least thirty
(30) days prior written notice of any assignment of this Agreement. No
assignment permitted by this Section 16.1 to an Affiliate shall serve to release
either party from liability for the performance of its obligations hereunder.
Any assignment of this Agreement not in compliance with this Section 16.1 shall
be void.
     16.2 Independent Contractors. Nothing herein contained shall be construed
to constitute the parties hereto as partners or as joint venturers, or either as
agent for the other. No employee or representative of a party shall have any
authority to bind or obligate the other party to this Agreement for any sum in
any manner whatsoever, or to create or impose any contractual or other liability
on the other party without said party’s authorized written approval. For all
purposes, and notwithstanding any other provision of this Agreement to the
contrary, Santarus’ legal relationship under this Agreement to Victory shall be
that of independent contractor.
     16.3 Entire Agreement. This Agreement represents the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior or contemporaneous oral or written agreements of the parties. This
Agreement may be modified, amended or changed only by a written instrument
signed and delivered by the parties, with clear intent to modify, amend or
change the provisions hereof.
     16.4 Limitation on Damages. Neither Victory nor Santarus (which for the
purposes of this Section 16.4 shall include their respective Affiliates,
directors, officers, employees and agents) shall have any liability to the other
for any punitive damages, special, incidental, consequential or indirect
damages, relating to or arising from this Agreement, even if such damages may
have been foreseeable. For the avoidance of doubt, nothing in this Section 16.4
shall be interpreted to limit the indemnification obligation of either party in
connection with the characterization of damages or losses claimed by a third
party as being punitive, special, incidental, consequential or indirect or other
like damages or losses.
     16.5 Force Majeure. Neither party shall be liable to the other party for
any failure to perform as required by this Agreement if the failure to perform
is due to circumstances reasonably beyond such party’s control including,
without limitation, any act of God, civil disorder or commotion, act of
aggression, fire, explosion, flood, drought, war, sabotage, embargo, utility
failure, material shortage, labor disturbance, national health emergency, or
appropriation of property. A party whose performance is affected by a force
majeure event shall

26



--------------------------------------------------------------------------------



 



take prompt action using all commercially reasonable efforts to remedy the
effects of the force majeure event.
     16.6 Dispute Resolution. The parties recognize that disputes as to certain
matters may from time to time arise during the Term that relate to either
party’s rights and/or obligations hereunder. It is the objective of the parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to litigation. To accomplish this objective, the parties agree to follow the
procedures set forth in this Section 16.6 if and when a dispute arises under
this Agreement. Unless otherwise specifically recited in this Agreement, any
disputes between the parties under this Agreement shall be referred to the Chief
Executive Officers of Victory and Santarus for attempted good faith resolution
by negotiations within sixty (60) days after such referral. During such period
of good faith negotiations, any applicable time periods under this Agreement
shall be tolled. In the event such executives are unable to resolve such dispute
within such sixty (60) day period, the parties agree that all such disputes
shall be resolved through binding arbitration before the American Arbitration
Association in accordance with its then applicable rules in San Diego,
California. The Parties consent to venue in San Diego and the jurisdiction of
the California Superior Court in and for the County of San Diego for any
arbitration award granted with respect to, and the enforcement of, the above
dispute resolution provisions.
     16.7 Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original.
     16.8 Governing Law. This Agreement shall be construed and governed in all
aspects under and in accordance with the law of the State of California
(excluding its or any other jurisdiction’s choice of law principles).
     16.9 Waiver. Except to the extent that a party may have otherwise agreed in
writing, no waiver by such party of any breach by any other party of any of the
other party’s obligations, agreements or covenants hereunder shall be deemed to
be a waiver by such first party of any subsequent or other breach of the same or
any other obligation, agreement or covenant; nor shall any forbearance by a
party to seek a remedy for any breach by the other be deemed a waiver by said
party of its rights or remedies with respect to such breach or of any subsequent
or other breach of the same or any other obligation, agreement or covenant.
     16.10 Binding Effect. Except as provided in Section 16.1, this Agreement
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors.
     16.11 Headings. Headings as used in this Agreement are for convenience only
and are not to be construed as having any substantive effect by way of
limitation or otherwise. References to Articles or Sections herein are, unless
otherwise indicated, references to the designated Articles or Sections of this
Agreement, unless the content requires otherwise.
     16.12 Severability. If one or more of the provisions of this Agreement
shall, by any court or under any provision of law, be found to be void or
unenforceable, the agreement as a whole shall not be affected thereby, and the
provisions in question shall be replaced by an

27



--------------------------------------------------------------------------------



 



interpretation in conformity with law which comes closer to effecting the
parties original intention.
[Signature Page Follows]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their undersigned duly authorized representatives as of the
Effective Date.

                  SANTARUS, INC.   VICTORY PHARMA, INC.    
 
               
By:
  /s/ Gerald T. Proehl   By:   /s/ Matt Heck    
 
                Name: Gerald T. Proehl   Name: Matthew T. Heck     Title:
President and CEO   Title: President    

29



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Quarterly Report pursuant to Section 6.2

30



--------------------------------------------------------------------------------



 



Example of Quarterly Report

                                                      Net Sales               $
    Units     per Unit          
Gross sales (units shipped and invoiced)
                               
 
                               
Less: itemized deductions per Agreement, on a GAAP basis
                               
 
                           
 
                               
Net Sales per Agreement
                        ( Net Sales $ per Agreement divided by Units)
 
                             
 
                               
Less: other itemized deductions per GAAP (such as [***], etc.)
                               
 
                               
 
                           
 
                               
Net Sales per GAAP
                               
 
                           

Co-Promotion Fee: Santarus Units * Net Sales per Unit * [***]%
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4